El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
*327Se trata en este caso de una reclamación de $3,743.89, como valor de materiales y efectos eléctricos vendidos y entregados por la corporación demandante al Municipio de Arecíbo. La corte inferior dictó sentencia sobre las alega-ciones, a favor de la demandante, y condenó al demandado al pago de las costas, excluyendo honorarios de abogado. Apeló el municipio de la sentencia en su contra, y esta corte por resolución de enero 31 de 1940 (56 D.P.R. 16) desestimó por frívolo el recurso y confirmó la sentencia.
La corporación demandante apeló de la sentencia, en cuanto por ella no se le concedieron honorarios de abogado, ■y solicitó y obtuvo de esta Corte Suprema permiso para que el recurso fuese visto y resuelto con la copia certificada del escrito de apelación radicada por la apelante y la transcrip-ción del legaio de la sentencia archivado por el municipio. (56 D.P.R. 79.)
El recurso interpuesto por la demandante fue visto el día 19 de marzo de 1941, sin comparecencia de las partes.
Hemos examinado los autos del caso y los argumentos que aduce la apelante para sostener su alegado derecho a que se le concedan los honorarios de abogado que en uso de su discreción no le concedió la corte sentenciadora. Y no estando convencidos de que la corte inferior abusara de su discreción al no concederlos, opinamos que debe desestimarse el recurso y confirmarse la sentencia recurrida.